COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



PATRICIA CLINTON,

                            Appellant,

v.

MARVIN CLINTON,

                            Appellee.

§

§

§

§

§

No. 08-06-00158-CV

Appeal from the

298th District Court

of Dallas County, Texas 

(TC# 05-033368-H)




O P I N I O N

           This appeal is before the Court on its own motion to determine whether it should be
dismissed pursuant to Tex. R. App. P. 37.3(b), which states:
(b) If No Clerk’s Record Filed Due to Appellant’s Fault.  If the trial court clerk 
failed to file the clerk’s record because the appellant failed to pay or make
arrangements to pay the clerk’s fee for preparing the clerk’s record, the
appellate court may--on a party’s motion or its own initiative--dismiss the
appeal for want of prosecution unless the appellant was entitled to proceed
without payment of costs.  The court must give the appellant a reasonable
opportunity to cure before dismissal.

           By a letter dated June 28, 2006, this Court’s clerk informed Appellant that no clerk’s
record had been filed and of the Court’s intent to dismiss the appeal for want of prosecution
pursuant to Tex. R. App. P. 37.3(b), absent a response from any party within ten days to show
grounds for continuing the appeal.  No response has been received as of this date.
           We have given notice of our intent to dismiss the appeal, requested a response if a
reasonable basis for failure to pay or make arrangements to pay the clerk’s fee for preparing
the clerk’s record exists, and have received none.  We see no purpose that would be served
by declining to dismiss this appeal at this stage of the proceedings.  Pursuant to Tex. R. App.
P. 37.3(b), we dismiss the appeal.  Appellee’s Motion to Dismiss the Appeal is denied as
moot.
                                                                  RICHARD BARAJAS, Chief Justice
July 27, 2006

Before Barajas, C.J., McClure, and Chew, JJ.